DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 10 is objected to because of the following informalities:  on page 6, in line 5, the terms “a orientation” should be changed to an orientation.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 10 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
In step 3) the claim recites the step of imaging “at different orientations around the transparent tube in the circumferential direction” however it appears that the camera is placed on the outside and there is no indication as to how it would be movable or image different orientations as claimed. 
In line 1 on page 6, the claim recites the step of “horizontally moving a point” however there is no explanation or indication as to how this step is performed. 
The claim recites in step 5) “finding out bn” however it is not explained as to how that step is performed and therefore lacks enablement.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, on page 3 of the claims:
In line 11, the claim recites that positioning scales are “marked on and along” an outer wall. It is unclear as to how “on” and “along” differ or if they are different.
In line 13, the claim refers to “a circumferential direction” however it is unclear as to what this is in reference to and what defines the circumference. 
In lines 19 and 20, the claim refers to “a same height” and “equal angles,” however it is unclear as to what they are at the same height to or at equal angles to.
In lines 28 and 29, the claim recites that a diverging end is “smoothly communicated” with a bottom of the transparent tube. It is unclear what is meant by “smoothly communicated” as used in this manner.
On page 4 of the claims:
In line 1, the claim recites that the camera “is placed” outside of the transparent tube which reads as a method step that invokes the action of placing the camera.
In line 2, the claim recites that the camera is configured to “surround the transparent tube” however it is unclear how the camera which appears to have a single imaging section would “surround” the entirely of the tube.

Regarding claim 2, the claim recites that the number of dynamometers, the number of outer shackles, the number of inner shackles and the number of laser sources are all equal to 20, however it is unclear if this means that there are 20 of each, or 20 total pieces. For the purposes of examination, it is assumed to refer to 20 each.
Regarding claim 5, the claim refers to “an additional layer of the bottom surface of the valve core” however this lacks antecedent basis as no layers have previously been disclosed.
Regarding claim 8, the claim recites the phrase “without tilting and twisting” which is unclear since it appears to be an action and not a structural limitation. It is assumed that the claim is meant to describe the valve core when not distorted in any manner or similar.

Regarding claim 10, in step 1), the claim recites the limitation that the central axis line of the valve core coincides with the central axis line of the transparent tube “”without tilting and twisting.” It is unclear as to what element the tilting and twisting refers to.
In step 2), the claim refers to keeping the dynamometers “on a same horizontal surface,” however this would seem to imply the presence of a physical surface on which the elements are kept as opposed to an imaginary plane which would seemingly how the device functions. Additionally, it is unclear as to what the current readings F0 are in terms of units or how they are defined.
In step 3), it is unclear as to what units or how the terms F’n and bn are defined. 
In step 4), it is unclear what is meant by “horizontally moving a point” and how this is done. Additionally, it is unclear what is meant by the “reading a” and what the reading is in terms of.
In step 5) it is unclear as to how the step of “finding out bn” is performed and what it entails.
Line 3 of step 5) refers to “the orientation” however multiple orientations have been disclosed previously and it is therefore unclear which is being referred to.
Step 5) further refers to “obtaining a distance l” however it is unclear as to how the distance is determined, for example, whether it is measured or calculated.
Formula (4) comprises variables which are not defined and therefore indefinite.

All claims which depend from those above are rejected for the same reasons due to their dependency thereon.

Allowable Subject Matter
Claims 1-10 may be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure as it relates to the general art but does not explicitly teach alone or in combination the specifics of the claimed measuring device.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK A SHABMAN whose telephone number is (571)272-8589. The examiner can normally be reached M-F 8:00-4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK A SHABMAN/           Examiner, Art Unit 2855